Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 13-25 have been cancelled.
3.	New claims 27-30 have been added.
4.	Claims 1-12 and 26-30 are pending in this application.

DETAILED ACTION
Election/Restriction
5.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
6.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-8 and 12, drawn to a neuroprotective peptide comprising an amino acid sequence i) SEQ ID NO: 1 or ii) a sequence sharing at least 75% sequence identity with SEQ ID NO: 1, and a pharmaceutical composition comprising the same.
Group 2, claim(s) 9-12, drawn to a nucleic acid molecule encoding the neuroprotective peptide of SEQ ID NO: 1 or a sequence sharing at least 75% identity with SEQ ID NO: 1, a vector, a host cell, and a pharmaceutical composition comprising the same.
Group 3, claim(s) 26, drawn to a method for enhancing cognitive ability comprising administering to an individual needing or desiring said improved cognitive ability and effective amount of neuroprotective peptide of Group 1, or a nucleic acid encoding the peptide of Group 2.
Group 4, claim(s) 27-29, drawn to a method of treating one or both of a neurodegenerative disorder and a neuropsychiatric disorder, comprising administering to a patient to be treated an effective amount of a) a neuroprotective peptide of SEQ ID NO: 1 or a peptide sharing at least 75% identity to SEQ ID NO: 1, or b) a nucleic acid molecule encoding the neuroprotective peptide of SEQ ID NO: 1 or a sequence sharing at least 75% identity with SEQ ID NO: 1, a vector, a host cell.
Group 5, claim(s) 30, drawn to a combination therapeutic comprising: a neuroprotective peptide of Group 1; a nucleic acid molecule of Group 2, and at least one other therapeutic for treating a condition for the brain.
7.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single disclosed species of a neuroprotective peptide (e.g., SEQ ID NO: 1);
A single disclosed species of peptide carrier;
A single disclosed species of a cell penetrating peptide (e.g., SEQ ID NO: 2);
A single disclosed species of a nucleic acid molecule encoding the neuroprotective peptide OR a single disclosed species of a fully defined peptide sequence (e.g., SEQ ID NO: 18);
A single disclosed species of a neurodegenerative disorder;
A single disclosed species of a neuropsychiatric disorder;
A single disclosed species of other therapeutic agent for treating a condition of the brain. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-12 and 26-30.
8.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of peptides and nucleic acid molecules are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The peptides and nucleic acid molecules do not share a .
9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
10.	If Group 1 is elected, Applicant is required to elect a single disclosed species of a fully defined neuroprotective peptide (e.g., 100% identity to SEQ ID NO: 1), a single disclosed species of a peptide carrier, and if the peptide carrier is a cell penetrating peptide, a single disclosed species of the CPP (e.g., SEQ ID NO: 2). If Group 2 is elected, Applicant is required to elect a single disclosed species of a fully defined nucleic acid sequence OR a fully defined peptide sequence that the nucleic acid encodes (e.g., 100% identity to SEQ ID NO: 1). If Group 3 is elected, Applicant is required to elect the agent being administered from peptide OR nucleic acid, and a single disclosed species from the peptide (e.g., SEQ ID NO: 1) if peptide is elected, or a single disclosed species from the nucleic acid molecule if nucleic acid is elected. If Group 4 is elected, Applicant is required to elect a single disclosed species of the agent being administered from peptide OR nucleic acid, and a single disclosed species from the peptide (e.g., SEQ ID NO: 1) if peptide is elected, or a single disclosed species from the nucleic acid molecule if nucleic acid is elected, a single disclosed species of neurodegenerative disorder (e.g., Alzheimer’s Disease), or a single disclosed species of a neuropsychiatric disorder (e.g., autism spectrum disorder), or both if both If Group 5 is elected, Applicant is required to elect a single disclosed species of a fully defined neuroprotective peptide (e.g., SEQ ID NO: 18), a single disclosed species of a nucleic acid molecule that encodes the peptide, a pharmaceutical composition (peptide or nucleic acid or vector), and a single disclosed species of other therapeutic agent.
11.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
12.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
13.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JULIE HA/Primary Examiner, Art Unit 1654